10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 1of 22 Page ID #!

Jerry L. Steering (SBN 122509)
Law Offices of Jerry Steering
4063 Birch Street, Suite 100
Newport Beach, California 92660
(949) 474-1849

(949) 474-1883 Fax
jerrysteering@yahoo.com

Attorney for plaintiff Robert Jacob Bailey

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROBERT JACOB BAILEY,
Plaintiff,

VS.

COUNTY OF RIVERSIDE, REESE
BARBEE and DOES | through 10,
INCLUSIVE,

Defendants.

Case No.:

COMPLAINT FOR DAMAGES FOR
VIOLATION OF FEDERAL
CONSTITUTIONAL RIGHTS
UNDER COLOR OF STATE LAW (42
U.S.C. § 1983) CLAIM FOR
UNREASONABLE SEIZURE OF
PERSON (U.S. CONST. AMEND 4);
CLAIM FOR EXECESSIVE /
UNREASONABLE USE OF FORCE
UPON PERSON (U.S. CONST.
AMEND 4); CLAIM FOR
UNREASONABLE SEIZURE OF
PROPERTY (U.S. CONST. AMEND
4); VIOLATION OF FIRST
AMENDMENT RIGHTS [RIGHT TO
PETITION GOVERNMENT FOR
REDRESS OF GRIEVANCES /
FREEDOM OF SPEECH]; STATE
LAW CLAIMS FOR VIOLATION OF
CAL. CIV. CODE § 52.1; FALSE
ARREST / FALSE IMPRISONMENT;
ASSAULT; BATTERY;
CONVERSION/TRESPASS TO
CHATTELS; AND INTENTIONAL
INFLICTION OF EMOTIONAL
DISTRESS

 

 

COMPLAINT FOR DAMAGES

1

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 2 of 22 Page ID#:

JURY TRIAL DEMANDED

 

COMES NOW plaintiff ROBERT JACOB BAILEY, and shows this
honorable court the following:

JURISDICTIONAL ALLEGATIONS

l. As this action is brought under 42 U.S.C. § 1983, this court has
jurisdiction over this case under its federal question jurisdiction pursuant to 28
U.S.C. § 1331.

2. As the incidents complained of in this action occurred in the County
of Riverside, State of California, within the territorial jurisdiction of this court,
venue properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).

3. As plaintiff's claims brought under California state law arise out of
the same transactions and occurrences and out of a common nucleus of operative
facts as the plaintiffs federal questions claims, this court has jurisdiction over the
plaintiffs’ California state law claims under its Supplemental Jurisdiction pursuant
to 28 U.S.C. § 1367, and otherwise pursuant to United Mine Workers of America
v. Gibbs, 383 U.S. 715 (1966).

4. Plaintiff Robert Jacob Bailey timely filed his Claim for Damages
against the County of Riverside on January 13, 2021, pursuant to the California
Tort Claims Act, Cal. Gov’t. Code § 900 et seq., and said claim has been rejected
by defendant County of Riverside on January 21, 2021.

GENERAL ALLEGATIONS

5. Plaintiff Robert Jacob Bailey, hereinafter referred to as “BAILEY”
and/or “plaintiff” and/or “Robert Bailey” is a natural person, who, at all times
complained of in this action, resided in the State of California.

6. Defendant County of Riverside, hereinafter also referred to as
“County of Riverside” or “COUNTY”, is a political subdivision of the State of

California and is a municipal entity, located within the territorial jurisdiction of

COMPLAINT FOR DAMAGES
2

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 3o0f 22 Page |ID#

this Honorable Court.

7. Defendant Reese Barbee, hereinafter referred to as “BARBEE”, is a
sworn deputy sheriff with the Riverside County Sheriff's Department, who, at all
times complained of in this action was acting as an individual person under the
color of state law, and was acting in the course of and within the scope of his
employment with the Riverside County Sheriff's Department and defendant
County of Riverside.

8. Defendants DOES 1 through 6, inclusive, are sworn peace officers
and deputy sheriffs and/or supervisors and/or investigators and/ Special Officers
and/or a dispatchers and/or some other public officer, public official or employee
of defendant County of Riverside and/or with some other public entity, who in
some way committed some or all of the tortious actions (and constitutional
violations) complained of in this action, and/or are otherwise responsible for and
liable to plaintiffs for the acts complained of in this action, whose identities are,
and remain unknown to plaintiffs, who will amend his complaint to add and to
show the actual names of said DOE defendants when ascertained by plaintiffs.

9. At all times complained of herein, DOES | through 6, inclusive, were
acting as individual persons acting under the color of state law, pursuant to their
authority as sworn peace officers and/or police officers and/or Special Officers
and/or Supervisors (i.e. Sergeants, Lieutenants, Captains, Commanders, etc.)
and/or dispatchers and/or public officers, employed by defendant County of
Riverside and/or with some other public entity, and were acting in the course of
and within the scope of their employment with defendant County of Riverside.

10. Defendants DOES 7 through 10, inclusive, are sworn peace officers
and/or Supervisors and/or Commanders and/or Captains and/or Lieutenants and/or
Sergeants and/or Detectives and/or other Supervisory personnel (such as) and/or
policy making and/or final policy making officials, employed by the County of

Riverside and/or with some other public entity, who are in some substantial way

COMPLAINT FOR DAMAGES
3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 4of22 Page ID#:

liable and responsible for, or otherwise proximately caused and/or contributed to
the occurrences complained of by plaintiffs in this action, such as via supervisory
liability (i.e. failure to properly supervise, improperly directing subordinate
officers, approving actions of subordinate officers), via bystander liability (failing
to intervene in and stop unlawful actions of their subordinates and/or other
officers), and such as by creating and/or causing the creation of and/or
contributing to the creation of the policies and/or practices and/or customs and/or
usages of the County of Riverside and/or with some other public entity, for: 1)
wrongfully arresting persons, especially for resistance offenses! and for bogus
arrests for Public Intoxication” and Under the Influence of Controlled Substances’;
2) using excessive / unreasonable force on persons‘; 3) unlawfully seizing
persons’; 4) unlawful searching and seizing persons and their personalty /
property; 5) fabricating / destroying / concealing / altering / withholding evidence
in criminal and civil actions, and for otherwise “framing” persons in criminal
actions, in order to falsely and maliciously, oppressively convict innocent persons,
to protect them and other police officers and supervisory personnel from civil,
administrative and criminal liability; 6) interfering with persons’ and/or otherwise
violating persons’ constitutionally protected right to free speech, and 7) covering-
up unlawful and tortious conduct by Riverside County Sheriff’s Department
deputy sheriffs and supervisors, and/or with some other public entity personnel,
and were a proximate cause of the very same California state law, and federal and

state constitutional violations complained above, and complained of by the

 

' Such as violation of Cal. Penal Code §§ 69, 71, 148(a)(1), 241(c), 243(b) and 245(c) & (d).

* Cal. Penal Code § 647(f).

> Cal. H & S Code § 11550 and Cal. Vehicle Code § 23152.

* In pursuit cases and for civilians “failing the attitude test”.

> Usually for violation of Cal. Penal Code §§ 69, 71, 148(a)(1), 241(c), 243(b) and 245(c) & (d),
Cal. Penal Code § 647(f), Cal. H & S Code § 11550 and Cal. Vehicle Code § 23152.

COMPLAINT FOR DAMAGES
4

Ss

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 5of 22 Page ID #;

plaintiff in this action.

11. Plaintiffis presently unaware of the identities of DOES 1 through 10,
inclusive, and will amend his complaint to add and to show the actual names of
said DOE defendants, when ascertained by plaintiff.

12. At all times complained of herein, DOES 7 through 10, inclusive,
were acting were acting as individual persons acting under the color of state law,
pursuant to their authority as Deputy Sheriffs and/or Police Officers and/or
Supervisory Officers, Commanders and/or Captains and/or Lieutenants and/or
Sergeants and/or other Supervisory personnel and/or policy making and/or final
policy making officials, employed by the County of Riverside and/or with some
other public entity, and/or some other public official(s) with the County of
Riverside and/or with some other public entity, and were acting in the course of
and within the scope of their employment with defendant County of Riverside.

13. At all times complained of herein, defendants DOES 7 through 10,
inclusive, were acting as individual persons under the color of state law; under and
pursuant to their status and authority as peace officers and/or Supervisory peace
officers (as described herein, above and below), and/or policy making peace
officers, with defendant County of Riverside.

14. | Moreover, at all times complained of herein, defendants DOES 1
through 10, inclusive, were acting pursuant to, or otherwise contributed to the
creation and maintenance of, the customs, policies, usages and practices of the
County of Riverside and/or with some other public entity, for, inter alia: 1)
wrongfully arresting persons, especially for resistance offenses® and for bogus

arrests for Public Intoxication’ and Under the Influence of Controlled Substances’;

 

° Such as violation of Cal. Penal Code §§ 69, 71, 148(a)(1), 241(c), 243(b) and 245(c) & (d).
7 Cal. Penal Code § 647(f).
® Cal. H & S Code § 11550 and Cal. Vehicle Code § 23152.

COMPLAINT FOR DAMAGES

5

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 6of22 Page ID#

2) using excessive / unreasonable force on persons’; 3) unlawfully seizing
persons'’; 4) unlawful searching and seizing persons and their personalty /
property; 5) fabricating / destroying / concealing / altering / withholding evidence
in criminal and civil actions, and for otherwise “framing” persons in criminal
actions, in order to falsely and maliciously, oppressively convict innocent persons,
to protect them and other police officers and supervisory personnel from civil,
administrative and criminal liability; 6) interfering with persons’ and/or otherwise
violating persons’ constitutionally protected right to free speech, and 7) covering-
up unlawful and tortious conduct by Riverside County Sheriffs Department
deputy sheriffs and supervisors, and/or with some other public entity personnel,
and were a proximate cause of the very same California state law, and federal and
state constitutional violations complained above, and complained of by the
plaintiff in this action.

15. In addition to the above and foregoing, defendants DOES 1 through
6, inclusive, acted pursuant to a conspiracy, agreement and understanding and
common plan and scheme to deprive the plaintiff Robert Bailey of his federal
Constitutional and statutory rights, as complained of in this action, and acted in
joint and concerted action to so deprive the plaintiff of those rights as complained
of herein; all in violation of 42 U.S.C. § 1983, and otherwise in violation of
United States (Constitutional and statutory) law.

16. Said conspiracy / agreement / understanding / plan / scheme / joint
action / concerted action, above-referenced, was a proximate cause of the
violation of the plaintiff Robert Bailey’s federal and state constitutional and

statutory rights, as complained of herein.

 

” In pursuit cases and for civilians “failing the attitude test”.
'° Usually for violation of Cal. Penal Code §§ 69, 71, 148(a)(1), 241(c), 243(b) and 245(c) &
(d), Cal. Penal Code § 647(f), Cal. H & S Code § 11550 and Cal. Vehicle Code § 23152.

COMPLAINT FOR DAMAGES
6

6

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 7of22 Page |ID#

FIRST CAUSE OF ACTION
UNREASONABLE SEIZURE OF PERSON UNDER
FOURTH AMENDMENT
[42 U.S.C. § 1983]

(By Plaintiff BAILEY Against All Defendants)

17. Plaintiff hereby realleges and incorporate by reference the allegations
set forth in paragraphs 1 through 16, inclusive, above, as if set forth in full herein.

18. On July 29, 2020, plaintiff BAILEY went through the drive-thru
prescription counter at Walgreens located at 12275 Perris Boulevard in Moreno
Valley, California, to pick up his prescription medication.

19. After picking up his prescription medication, plaintiff BAILEY
parked his car in the parking lot and was counting his medication to make sure his
prescription was filled properly. Plaintiff BAILEY then placed his prescription
medication into the trunk of his car for safekeeping, because plaintiff was
prescribed Percocet, a Schedule II controlled substance under the Controlled
Substances Act!! and did not want anyone to steal it.

20. As plaintiff BAILEY was opening his driver’s side door to enter his
vehicle, defendant BARBEE approached plaintiff from behind, without
identifying himself as a peace officer, and was told “What the fuck are you doing
here?”

21. Defendant BARBEE was dressed in tactical gear and it was not clear
to plaintiff that defendant BARBEE was a peace officer. Plaintiff BAILEY
thought he was being robbed.

22. Thereafter, defendant BARBEE grabbed plaintiff BATLEY’s wrist

and painfully put plaintiffs wrist into a wrist lock, before slamming plaintiffs

 

'! 21 U.S.C. §§ 801 — 904, 951 - 971.
COMPLAINT FOR DAMAGES
7

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 8 of 22 Page ID#

face onto the hood of his car, with excessive and violent force, thereby damaging
said car hood. When BARBEE attacked BAILEY, there were no facts known to
BARBEE that would cause a reasonably well-trained peace officer to believe that
BAILEY was engaged in criminality afoot or had otherwise committed a crime, or
to believe that BAILEY was intoxicated on either drugs or ethanol, or, that
BAILEY was in any way a danger to BARBEE or to others.

23. Meanwhile, another deputy sheriff(s), DOE 1 and/or DOE 2,
approached plaintiff BAILEY and told him to calm down after the unprovoked,
violent assault and battery upon plaintiff BAILEY’s person by defendant
BARBEE. Plaintiff BAILEY verbally protested the unlawful actions to said
defendants.

24. Plaintiff BAILEY was then handcuffed tightly, such as to cause
plaintiff excruciating pain and suffering, before being placed into the back of a
patrol car.

25. Plaintiff BAILEY then began suffering chest pains and requested
medical attention; but when the ambulance arrived, defendant BARBEE sent the
ambulance away.

26. Over the course of approximately three hours sitting in the back of a
patrol car, plaintiff BAILEY again requested medical attention complaining of
chest pains. When the ambulance arrived, plaintiff was transported to Riverside
University Health System Medical Center in Riverside, California.

27. While at the hospital, defendant BARBEE refused to remove the
handcuffs so that plaintiff could be treated by medical staff.

28. After an electrocardiogram test was performed, plaintiff BAILEY
was medically cleared by hospital staff and was transported to the Riverside
County Sheriff's Department Moreno Valley substation for booking.

29. While at said substation, plaintiff BAILEY was accused of driving

under the influence, and refused a field sobriety test and voluntary blood draw. In

COMPLAINT FOR DAMAGES
8

8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 9of22 Page ID#

response, defendant BARBEE and/or DOE 3 and/or DOE 4 obtained a search
warrant for plaintiff BAILEY’s blood.

30. In order to obtain said search warrant, defendants BARBEE and/or
DOES 1 through 6, inclusive, submitted to a Riverside County Superior Court

Judge a warrant affidavit!”

that contained misrepresentations and/or omissions of
fact, material to the finding of probable cause; and defendants BARBEE and/or
DOES | through 6, inclusive, made those misrepresentations and/or omissions
either intentionally or with reckless disregard for the truth.

31. Defendants BARBEE and/or DOES 1 through 6, inclusive, had
neither an arrest warrant, nor probable cause, nor any reasonable suspicion of
criminality afoot of the plaintiff BAILEY.

32. After obtaining plaintiff BAILEY’s blood by medical personnel with
the Riverside County Sheriff's Department, and after being in handcuffs for
several more hours at said substation, plaintiff BAILEY was then transported to
the Robert Presley Detention Center in Riverside, California.

33. While in said jail, plaintiff again experienced chest pains and again
requested medical attention, and was then transported to the Riverside Community
Hospital in Riverside, California by ambulance to be evaluated.

34. After being treated by medical staff at Riverside Community
Hospital, including another electrocardiogram, plaintiff BAILEY was released
from the hospital on his own recognizance by a certain Riverside County Sheriff's
Department deputy sheriff, DOE 5 and/or DOE 6.

35. In addition to the above-referenced actions, plaintiff BAILEY’s car
was also towed from the scene of the subject incident, causing plaintiff further

economic damages.

 

'? Bither in writing, or in a sworn statement to a Judge to get the search warrant.

COMPLAINT FOR DAMAGES
9

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 10 of 22 Page ID #:

36. Thereafter, when plaintiff BAILEY returned to work, he suffered
extreme anxiety and emotional distress from the subject incident while on the job,
which required that he take time off from work, resulting in a loss of wages.

37. Because plaintiff BAILEY was working at a new job, he was ona
90-day probationary period. Plaintiff BAILEY believes he was terminated from
his employment approximately 1.5-2 weeks after the subject incident for taking
time off work to recuperate from the emotional distress created by his false arrest,
the use of excessive / unreasonable force upon his person, and his incarceration.
Plaintiff BAILEY still suffers from emotional distress as a result of the subject
incident complained of herein.

38. Thereafter, plaintiff BAILEY remained out of work for
approximately 2.5-3 months, resulting in a further loss of wages.

39. The actions of defendants BARBEE and DOES 1 through 7,
inclusive, as complained above herein, the seizure of the plaintiff by said deputies,
in the absence of an arrest warrant or probable cause to believe that BAILEY
committed a crime, constituted a violation of plaintiff BAILEY’s rights under the
Fourth Amendment to the United States Constitution to be free from the unlawful
and unreasonable seizure of his person.

40. Asa direct and proximate result of the actions of defendants
BARBEE and DOES | through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

41. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /

exemplary damages against said defendants, in an amount to be proven at trial, in

COMPLAINT FOR DAMAGES
10

 

10

 
10

1]

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 11o0f22 Page ID #:

excess of $3,000,000.00.

SECOND CAUSE OF ACTION
USE OF UNREASONABLE FORCE ON PERSON
UNDER FOURTH AMENDMENT
[42 U.S.C. § 1983]
(By Plaintiff BAILEY Against All Defendants)

42. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs | through 41, inclusive, above, as if set forth in
full herein.

43. As shown above, when said defendants BARBEE and DOES 1
through 10, inclusive, placed plaintiff in a wrist lock, slammed his face onto the
hood of his car and kept plaintiff in handcuffs for hours when they were cinched
down excessively tight, caused plaintiff BAILEY tremendous pain and suffering,
as complained above herein, constituted a violation of plaintiff BATLEY’s rights
under the Fourth Amendment to the United States Constitution to be free from the
use of unlawful and unreasonable and excessive force upon their persons.

44. Asa direct and proximate result of the actions of defendants
BARBEE and DOES | through 10, inclusive, plaintiff BAILEY was: 1):
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

45. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in

excess of $3,000,000.00.

THIRD CAUSE OF ACTION

COMPLAINT FOR DAMAGES
11

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 12o0f22 Page ID#

VIOLATION OF 42 U.S.C. § 1983
VIOLATION OF FOURTH AMENDMENT RIGHTS
UNREASONABLE SEARCH AND SEIZURE OF PERSONAL PROPERTY
(By Plaintiff BAILEY Against All Defendants)

46. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs 1 through 45, inclusive, above, as if set forth in
full herein.

47. As shown above, the towing and unlawful / unreasonable seizure and
search of plaintiff BAILEY’s vehicle by defendants BARBEE and DOES 1
through 10, inclusive, constituted an unlawful and unreasonable seizure of his
property, without a warrant (or alternatively, an invalid warrant based upon false
material representations of fact and/or material omissions of fact), without
reasonable suspicion of criminality afoot by the plaintiff, and without probable
cause to believe that the plaintiff had committed a crime; in violation of his right
to be free from such an unlawful and unreasonable seizures and searches of his
person and property under the Fourth Amendment to the United States
Constitution.

48. However, defendants BARBEE and DOES 1 through 10, inclusive,
knew that plaintiff BAILEY had not committed any crime, yet nonetheless
forcibly towed, seized and searched plaintiff's vehicle without a warrant (or
alternatively, an invalid warrant based upon false material representations of fact
and/or material omissions of fact), consent or probable cause or reasonable
suspicion that plaintiff BAILEY had committed any crime.

49. Asadirect and proximate result of the actions of defendants
BARBEE and DOES 1 through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’ s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated

costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

COMPLAINT FOR DAMAGES
12

 

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 13 o0f 22 Page ID #:

50. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in

excess of $3,000,000.00.

FOURTH CAUSE OF ACTION
VIOLATION OF 42 U.S.C. § 1983
VIOLATION OF FIRST AMENDMENT RIGHT TO FREEDOM OF
SPEECH / RIGHT TO PETITION GOVERNMENT FOR
REDRESS OF GRIEVANCES
[42 U.S.C. § 1983]
(By Plaintiff BAILEY Against All Defendants)

51. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs | through 50, inclusive, above, as if set forth in
full herein.

52. As shown above, the main motivating factor for the unlawful seizure
/ unreasonable seizure of plaintiff BAILEY and the use of excessive /
unreasonable force upon plaintiff BAILEY’s person by defendants BARBEE and
DOES 1 through 6, inclusive, was to retaliate against him for protesting his
unlawful seizure and the use of unreasonable force upon him by said defendants,
BARBEE and DOES 1| through 10, inclusive, and was done in retaliation for
plaintiff BAILEY verbally protesting his false arrest, assault, battery and
redressing his grievances to defendants BARBEE and DOES 1 through 10,
inclusive, and for other acts of protected speech to other government officials.
Accordingly, said conspiracy of the defendants, and each of them, to falsely seize
and search plaintiff and his vehicle, and keep plaintiff locked up in jail, was done
to deprive him / in retaliation for BAILEY’s exercise of his First Amendment
rights.

53. Moreover, the use of unreasonable force upon plaintiff and his

COMPLAINT FOR DAMAGES
13

 

 

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 14 of 22 Page ID #:

unlawful seizure was done to further deprive him / in retaliation for plaintiff
BAILEY’s exercise of his First Amendment rights.

54. Plaintiff BAILEY’s verbal protests to defendants BARBEE and
DOES 1 through 10, inclusive, for being assaulted, battered, and falsely seized
and accused of driving under the influence was speech that is/are protected by the
First Amendment to the United States Constitution.

55. A substantial or motivating factor in the decision of the defendants to
take said actions in against plaintiff BAILEY, was his exercise of his right to
freedom of speech / right to petition, as described above.

56. But for plaintiff BAILEY’s exercise of his right to freedom of speech
/ right to petition as described above, said defendants would not have taken the
actions against plaintiff BAILEY that they did.

57. Asa direct and proximate result of the actions of defendants
BARBEE and DOES 1| through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

58. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in

excess of $3,000,000.00.

FIFTH CAUSE OF ACTION
Violation of Cal. Civil Code § 52.1
Under California State Law
(By Plaintiff BAILEY Against all Defendants)

59. Plaintiff hereby realleges and incorporates by reference the

COMPLAINT FOR DAMAGES
14

 

14

 
10

ll

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 15of22 Page ID #:

allegations set forth in paragraphs 1 through 58, inclusive, above, as if set forth in
full herein.

60. As shown above, defendants BARBEE and DOES 1 through 10,
inclusive, used the threat of force and actual use of force and violence against
plaintiff BAILEY to stop him verbally protesting their actions and to chill him
from doing so in the future, that were being perpetrated against him.

61. Also as shown above, said defendants used unreasonable force and
violence against plaintiff BAILEY because of his protests of their actions
perpetrated against him.

62. The actions of defendants BARBEE and DOES | through 10,
inclusive, above-described, were done in retaliation for plaintiff BAILEY’s
exercise of his First Amendment rights to freedom of speech and to petition the
government for redress of grievances, and to chill, deter and prevent further verbal
protests and complaints by plaintiff to said defendant deputy sheriffs about their
mistreatment of the plaintiff as well as plaintiff exercising his Fourth Amendment
right to be secure in his person and his property.

63. Said actions by said defendants constitute the use of actual force and
violence, and the threatened use of force and violence against the plaintiff
BAILEY for his exercise of his First Amendment rights to freedom of speech and
to petition the government for redress of grievances, and to chill, deter and
prevent further verbal protests and complaints by the plaintiff to said defendant
deputy sheriffs about their mistreatment of the plaintiff as well as plaintiff
exercising his Fourth Amendment to be secure in his person and his property.

64. Moreover, as shown above, said defendant deputy sheriffs falsely
arrested and falsely imprisoned the plaintiff, using actual force and violence
against plaintiff, as well as threats of same.

65. Said defendant deputy sheriffs, interfered with, and/or attempted to

interfere with, by use of threats, intimidation, and coercion, the exercise or

COMPLAINT FOR DAMAGES
15

 

15

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 16 of 22 Page |ID#

enjoyment by plaintiff of the rights secured by the Constitution and laws of the
United States, and of the rights secured by the California Constitution and
otherwise by California law, in violation of California Civil Code §52.1.

66. Said defendants BARBEE, COUNTY and DOES 1 through 10 are
liable to plaintiff for said violations of his constitutional rights, pursuant to
California Civil Code § 52.1, and California Government Code §§815.2(a), 815.6,
820, 820.8.

67. Asa direct and proximate result of the actions of defendants
BARBEE and DOES 1 through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

68. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in
excess of $3,000,000.00.

69. In addition, as a result of the actions of said defendants in violation of
the plaintiff's rights under Cal. Civil Code § 52.1, the plaintiff is entitled to an
award of treble compensatory damages against all defendants, and each of them in

this action.

SIXTH CAUSE OF ACTION
False Arrest / False Imprisonment
Under California State Law
(By Plaintiff BAILEY Against all Defendants)

70. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs 1 through 69, inclusive, above, as if set forth in

full herein.

COMPLAINT FOR DAMAGES
16

 

16

 
10

ll

12

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 17of22 Page ID#

71. As complained of above, plaintiff BAILEY was unlawfully seized
and arrested by defendants BARBEE and DOES 1 through 10, inclusive, on July
29, 2020.

72. As complained of above, said defendants BARBEE and DOES 1
through 10 had neither reasonable suspicion of criminality afoot about plaintiff
BAILEY, nor probable cause to believe that plaintiff BAILEY had committed a
crime.

73. Defendants BARBEE, COUNTY and DOES | through 10, inclusive
are liable to plaintiff for their false arrests / false imprisonments pursuant to Cal.
Gov’t Code §§ 815.2(a), 815.6, 820, 820.4 and 820.8.

74. Asa direct and proximate result of the actions of defendants

BARBEE and DOES 1 through 10, inclusive, plaintiff BAILEY was: 1)

9

substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.
75. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in

excess of $3,000,000.00.

SEVENTH CAUSE OF ACTION
Battery
Under California State Law
(By Plaintiff BATLEY Against All Defendants)

76. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs 1 through 75, inclusive, above, as if set forth in

full herein.

COMPLAINT FOR DAMAGES
17

 

17

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 18 of 22 Page |ID#

77. The actions committed by BARBEE and DOES 1 through 10,
inclusive, above-described, constituted unjustified non-consensual use of unlawful
force and violence upon plaintiff BAILEY and constituted a battery of him by
BARBEE and DOES 1 through 10, inclusive, under California state law.

78. Defendants BARBEE, COUNTY and DOES 1| through 10, and each
of them, are liable to plaintiff BAILEY for said batteries of him, pursuant to Cal.
Government Code §§ 815.2(a), 815.6, 820, 820.8 and otherwise pursuant to the
common-law.

79. As adirect and proximate result of the actions of defendants
BARBEE and DOES | through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

80. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /

exemplary damages against said defendants, in an amount to be proven at trial, in

excess of $3,000,000.00.

EIGHTH CAUSE OF ACTION
Assault
Under California State Law
(By Plaintiff BAILEY Against all Defendants)

81. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs 1 through 80, inclusive, above, as if set forth in
full herein.

82. The actions committed by BARBEE and DOES 1 through 10,
inclusive, above-described, constituted an assault of plaintiff BAILEY under

California state law, as said plaintiff was unlawfully placed in reasonable fear of

COMPLAINT FOR DAMAGES
18

 

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 19o0f22 Page ID#

receiving an imminent violent injury by defendants BARBEE and DOES 1
through 10, inclusive.

83. Defendants BARBEE, COUNTY and DOES 1 through 10, inclusive,
and each of them, are liable to under California state law for said assaults of
plaintiff, pursuant to Cal. Government Code §§ 815.2(a), 815.6, 820 and 820.8,
pursuant to the California Constitution, and otherwise pursuant to the common
law.

84. As adirect and proximate result of the actions of defendants
BARBEE and DOES | through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

85. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to’be proven at trial, in

excess of $3,000,000.00.

NINTH CAUSE OF ACTION
Conversion / Trespass to Chattels
Under California State Law
(By Plaintiff BAILEY Against All Defendants)

86. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs 1 through 85, inclusive, above, as though set
forth in full herein.

87. Plaintiff BAILEY owned and possessed an automobile identified
hereinabove and at all times mentioned herein.

88. Said defendants BARBEE and DOES 1 through 10 inclusive,

COMPLAINT FOR DAMAGES
19

 

19

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 20 of 22 Page ID #:

intentionally and substantially interfered with plaintiff BAILEY’s use of his
property by taking possession of plaintiff's vehicle and having said vehicle towed.

89. Plaintiff BAILEY did not consent to said defendants, and each of
them, to the taking of his vehicle by said defendants.

90. Plaintiff BAILEY was harmed by the taking of his vehicle by said
defendants.

91. Said defendants’ conduct, and each of them, was a substantial factor
in causing plaintiffs harm.

92. Defendants BARBEE, COUNTY and DOES 1 through 10, inclusive,
and each of them, are liable to under California state law for said conversion /
trespass to chattels of plaintiff's vehicle, pursuant to Cal. Government Code §§
815.2(a), 815.6, 820 and 820.8, pursuant to the California Constitution, and
otherwise pursuant to the common law.

93. Asadirect and proximate result of the actions of defendants
BARBEE and DOES 1 through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

94. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in
excess of $3,000,000.00.

TENTH CAUSE OF ACTION
Intentional Infliction of Emotional Distress
Under California State Law
(By Plaintiff BAILEY Against All Defendants)

COMPLAINT FOR DAMAGES
20

 

20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 5:21-cv-01209-JWH-SP Document1 Filed 07/21/21 Page 21o0f22 Page ID#

95. Plaintiff hereby realleges and incorporates by reference the
allegations set forth in paragraphs | through 94, inclusive, above, as if set forth in
full herein.

96. Defendants BARBEE and DOES 1 through 10, inclusive, and each of
them, knew and/or should have known that plaintiff BAILEY was susceptible to
suffering severe emotional distress from the actions taken and committed against
plaintiff as complained of above and herein.

97. Moreover, the conduct of said defendants, for all of the incidents
complained of herein, were outrageous and not the type of conduct condoned in a
civilized society.

98. Defendants BARBEE, COUNTY and DOES 1 through 10, inclusive,
and each of them, are liable to under California state law for said conversion /
trespass to chattels of plaintiff's vehicle, pursuant to Cal. Government Code §§
815.2(a), 815.6, 820 and 820.8, pursuant to the California Constitution, and
otherwise pursuant to the common law.

99. Asa direct and proximate result of the actions of defendants
BARBEE and DOES | through 10, inclusive, plaintiff BAILEY was: 1)
substantially physically, mentally and emotionally injured, 2) incurred attorney’s
fees and expenses, and 3) incurred lost wages, medical expenses, towing fees,
damage to his vehicle and special and general damages and expenses associated
costs; all in an amount to be proven at trial which is in excess of $3,000.000.00.

100. The actions of said defendants, and each of them, as complained of
herein, were committed maliciously, oppressively and in reckless disregard of
plaintiff BAILEY’s constitutional rights, sufficient for an award of punitive /
exemplary damages against said defendants, in an amount to be proven at trial, in
excess of $3,000,000.00.

101. The actions by said defendants were committed maliciously and

oppressively and constituted despicable conduct; sufficient for an award of

COMPLAINT FOR DAMAGES
21

 

21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

punitive / exemplary damages against all defendants and each of them, save
defendant COUNTY, in an amount to be proven at trial in excess of
$3,000,000.00.

WHEREFORE, plaintiff prays for judgment as follows:

a) For a judgment against all defendants for compensatory damages in
an amount in excess of $3,000,000.00;

b) Fora judgment against all defendants for punitive damages in an
amount in excess of $3,000,000.00;

) For an award of reasonable attorney’s fees and costs;

d) ‘For a trial by jury; and

e) For such other and further relief as this honorable court deems just

ee

and equitable. NN Z “

JERRY L| STEERING
Attofney for plaintiff
ROBERT, JACOB BAILEY

Le

 

COMPLAINT FOR DAMAGES
22

 

 

Case 5:21-cv-01209-JWH-SP Document 1 Filed 07/21/21 Page 22 of 22 Page ID #!

22

 
